The opinion of the court was delivered by
Redfield, Ch. J.
I. We are asked to set aside the judgment of the county court in this case because they misapprehended oui* decision in the case at the last term, and construed it to be a peremptory mandamus to enter judgment on the report establishing the highway. But we think no such misapprehension could or did occur. They were expressly directed in the suit to proceed *349and try the case upon its merits, disregarding their former judgment and the same as if that had never been rendered in the case. It is impossible to construe this in the way it is supposed the county court might have done. And their statement of facts .shows clearly that the county court understood the decision of this court correctly; namely, that the report of the commissioners did make a prima, facie case for establishing the highway, and accordingly they so entered judgment, no sufficient cause being shown by the proof in the case for setting it aside.
II. We are asked also to quash the proceedings of the county court as presented upon the whole record. But having determined at the last term, as we must in order to make the order we did, that the report upon its face made a good prima facie case for establishing this road, nothing now presents itself for revision except the additional facts reported as they affect the whole case, and thus present new questions.
The additional facts are only such as the diagram of the grounds presents. And this does not seem to us to raise any new questions of law. It is in fact only an appeal to the judgment and discretion of the court upon the propriety and necessity of establishing a highway in that particular place. This is a question, the decision of which, in the last resort, is placed exclusively in the judgment of the county court, as one of fact. Its decision depends upon the residence, business, numbers, and numerous other incidents affecting the inhabitants of the locality, more or less remote, none of which are known to us. And unless we could determine as matter of law that a highway could not be laid through a building, or for the convenience of persons coming to a court house or town hall, or when the building already had a given number of feet of land, we could not decide this case as matter of law.
And the law as yet has not established any rules upon these subjects, whatever views we or others may entertain in regard to them as questions of expediency. We think, therefore, the petition must be dismissed. But as the case is certainly one of new impression, and somewhat of public concern, we award no costs.